              Case 2:20-cv-01648-TSZ Document 8 Filed 02/12/21 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
          FRIENDS OF DISCOVERY PARK,
 8                                   Plaintiff,
 9                v.                                          C20-1648 TSZ
10        UNITED STATES DEPARTMENT                            MINUTE ORDER
          OF HOUSING AND URBAN
11        DEVELOPMENT,
12                                   Defendant.

13
        The following Minute Order is made by direction of the Court, the Honorable
14 Thomas S. Zilly, United States District Judge:
          (1)  Pursuant to the parties Joint Status Report, docket no. 7, the parties are
15
     DIRECTED to file an additional Joint Status Report by April 12, 2021.
16          (2)        The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
17
            Dated this 12th day of February, 2021.
18

19                                                        William M. McCool
                                                          Clerk
20
                                                          s/Gail Glass
21                                                        Deputy Clerk

22

23

     MINUTE ORDER - 1
